IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PATRICIA BRITTAIN AKA PATRICIA  : No. 498 MAL 2014
MAINES, ADMINISTRATOR OF ESTATE :
OF BARBARA ANN MAINES,          :
                                : Petition for Allowance of Appeal from the
                Respondent      : Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
HOPE ENTERPRISES FOUNDATION     :
INCORPORATED, AND/OR HOPE       :
ENTERPRISE INC. AND/OR WILLIAM  :
BIRT, HEATHER PETERS, AND/OR    :
SELECTIVE INSURANCE COMPANY OF :
AMERICA,                        :
                                :
                Petitioners     :


PATRICIA BRITTAIN AKA PATRICIA  : No. 499 MAL 2014
MAINES, ADMINISTRATOR OF ESTATE :
OF BARBARA ANN MAINES,          :
                                : Petition for Allowance of Appeal from the
                Respondent      : Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
HOPE ENTERPRISES FOUNDATION     :
INCORPORATED, AND/OR HOPE       :
ENTERPRISE INC. AND/OR WILLIAM  :
BIRT, HEATHER PETERS, AND/OR    :
SELECTIVE INSURANCE COMPANY OF :
AMERICA,                        :
                                :
                Petitioners     :


                                  ORDER
PER CURIAM

      AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED. Further, Petitioners’ Application for Leave to File Reply in Further Support

of Petition for Allowance of Appeal is DENIED.




                        [498 MAL 2014 and 499 MAL 2014] - 2